The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 August 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “determining, using one or more sequence models, a set of content viewing features based at least in part on the temporal-based content viewing data; concatenating the content viewing features into a single computational array; providing, through one or more dense layers of a deep-learning model, the single computational array to an output layer of the deep-learning model” (mental process), and “calculating, based on the output layer, one or more probabilities for one or more labels for the first user account, wherein each label comprises a predicted attribute for the first user account” (mathematical concept).
The limitation “determining, using one or more sequence models, a set of content viewing features based at least in part on the temporal-based content viewing data; concatenating the content viewing features into a single computational array; providing, through one or more dense layers of a deep-learning model, the single computational array to an output layer of the deep-learning model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “concatenating”, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human user model analyzer could analyze user content access pattern to build user prediction model), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitations of “calculating, based on the output layer, one or more probabilities for one or more labels for the first user account, wherein each label comprises a predicted attribute for the first user account”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of calculating, based on their broadest reasonable interpretation, describe mathematical calculation.  Mathematical calculations have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements of generic computer elements (like a processor, a processor executing instruction from non-transitory computer readable medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claims 2 / 9  / 16, the claim recites further limitation “wherein calculating, based on the output of the output layer, one or more probabilities for the one or more labels comprises calculating one or more of an N number of combinations of an M number of demographic parameter”, as drafted, is a process directed to mathematical calculation, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
With regards to claims 3-4,6-7 / 10-11, 13-14 / 17-20, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 5 / 12, the claim recites further limitation “wherein the deep learning model includes a loss function, and wherein the loss function comprises a weighted-binary cross entropy loss function, a binary cross entropy loss function, or a focal loss (FL) loss function”, as drafted, is a process directed to mathematical relationship, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, are rejected under 35 U.S.C. 103 as being unpatentable over Duque, et al., US-PATENT NO.8924993B1 [hereafter Duque] in view of Das, et al., US-PGPUB NO.20210035141A1 [hereafter Das].

With regards to claim 1, Duque in view of Das teaches 
“A method comprising, by one or more computing systems: accessing content viewing data associated with a first user account (Duque, FIG.1, Item 135, ‘Client’,

    PNG
    media_image1.png
    648
    451
    media_image1.png
    Greyscale

), wherein the first user account is associated with one or more client devices, and wherein the content viewing data comprises temporal-based content viewing 
data; determining, using one or more sequence models, a set of content viewing features based at least in part on the temporal-based content viewing data 
(Duque, FIG.2B, 


    PNG
    media_image2.png
    793
    654
    media_image2.png
    Greyscale

C2L14-17, ‘In one embodiment, the system creates a classifier model that predicts the demographic characteristics of a view of videos based on features derived from a prior time period during which the viewer viewed videos’) …. ; and calculating, based on the output layer, one or more probabilities for one or more labels for the first user account, wherein each label comprises a predicted attribute for the first user account (Duque, FIG.2A, 

    PNG
    media_image3.png
    633
    619
    media_image3.png
    Greyscale

C6L65-C7L3, ‘A user classifier model 270 is then trained for the demographic attribute values.  When the user classifier model 270 is applied to viewing period information 255A of a user with unknown (of partially unknown) demographic attributes, it predicts whether (or with what probability) the user has one or more of the demographic attribute values 210’)”.
Duque does not explicitly detail “concatenating the content viewing features into a single computational array; providing, through one or more dense layers of a deep-learning model, the single computational array to an output layer of the deep-learning model”.
However Das teaches “concatenating the content viewing features into a single computational array; providing, through one or more dense layers of a  deep-learning model, the single computational array to an output layer of the deep-learning model (Das, FIG.6-7, 

    PNG
    media_image4.png
    607
    910
    media_image4.png
    Greyscale

[0073], ‘The set of statistical parameters for each subinterval may be concatenated to form a data map of vectors of parameters representing the entire sample time interval’,
)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Duque and Das before him or her, to modify the viewing content based user classification system & method to include feature concatenation as shown in Das.   
The motivation for doing so would have been for automatically responding to predicted changes (Das, Abstract). 

With regards to claim 2, Duque in view of Das teaches 
“The method of Claim 1, wherein calculating, based on the output of the output layer, one or more probabilities for the one or more labels comprises calculating one or more of an N number of combinations of an M number of demographic parameters (Duque, FIG.2A-B, C2L8-10, ‘Based on the selected features, the classifier model learns the demographic attributes associated with the selected features’).”

With regards to claim 3, Duque in view of Das teaches 
“The method of Claim 2, wherein the demographic parameters comprises a plurality of user age groups and a plurality of user genders (Duque, FIG.2A-B, C1L65-67, ‘The demographic groups may be defined by demographic attributes such as age, gender, household income, and the like’).”

Claims 8-10, 15-17 are substantially similar to claims 1-3. The arguments as given above for claims 1-3 are applied, mutatis mutandis, to claims 8-10, 15-17, therefore the rejection of claims 1-3 are applied accordingly.

The combined teaching described above will be referred as Duque + Das hereafter.

Claims 4-6, 11-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duque, et al., US-PATENT NO.8924993B1 [hereafter Duque] in view of Das, et al., US-PGPUB NO.20210035141A1 [hereafter Das] and Watson et al., US-PGPUB NO.20210141867A1 [hereafter Watson].

With regards to claim 4, Duque + Das teaches 
“The method of Claim 1”
Duque + Das does not explicitly detail “wherein the temporal-based content viewing data comprises content programming genre data, and wherein the set of content viewing features is determined at least in part based on the content programming genre data”.
However Watson teaches “wherein the temporal-based content viewing data comprises content programming genre data, and wherein the set of content viewing features is determined at least in part based on the content programming genre data (Watson, FIG.2B, 

    PNG
    media_image5.png
    647
    986
    media_image5.png
    Greyscale

[0022], ‘a contextual identifier may include, but is not limited to, terms or phrases reflecting a genre or a nature of a scene, a tone or mood of the scene, relationships between objects or individuals in the scene, or actions taking place in the scene’)” .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Duque + Das and Watson before him or her, to modify the viewing content based user classification system & method of Duque + Das to include content genre as shown in Watson.   
The motivation for doing so would have been for video content analysis (Watson, Abstract). 

With regards to claim 5, Duque + Das teaches 
“The method of Claim 1”
Duque + Das does not explicitly detail “wherein the deep learning model includes a loss function, and wherein the loss function comprises a weighted-binary cross entropy loss function, a binary cross entropy loss function, or a focal loss (FL) loss function”.
However Watson teaches “wherein the deep learning model includes a loss function, and wherein the loss function comprises a weighted-binary cross entropy loss function, a binary cross entropy loss function, or a focal loss (FL) loss function (Watson, FIG.4A-FIG.5B, 

    PNG
    media_image6.png
    467
    845
    media_image6.png
    Greyscale

[0084], ‘In some cases, the contextual translation system 112 uses a cross-entropy function as the loss function 418 (e.g., a binary cross-entropy function)’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Duque + Das and Watson before him or her, to modify the viewing content based user classification system & method of Duque + Das to include binary cross-entropy loss function as shown in Watson.   
The motivation for doing so would have been for video content analysis (Watson, Abstract). 

With regards to claim 6, Duque + Das teaches 
“The method of Claim 1”
Duque + Das does not explicitly detail “wherein the set of content viewing features comprise a set of long- short-term memory (LSTM) layers each corresponding to a different one of a plurality of temporal- based content programming genres or temporal-based content programming subgenres”.
However Watson teaches “wherein the set of content viewing features comprise a set of long- short-term memory (LSTM) layers each corresponding to a different one of a plurality of temporal- based content programming genres or temporal-based content programming subgenres (Watson, FIG.4A-FIG.5B, 

    PNG
    media_image6.png
    467
    845
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Duque + Das and Watson before him or her, to modify the viewing content based user classification system & method of Duque + Das to include LSTM as shown in Watson.   
The motivation for doing so would have been for video content analysis (Watson, Abstract). 

Claims 11-13, 18-19 are substantially similar to claims 4-6. The arguments as given above for claims 4-6 are applied, mutatis mutandis, to claims 11-13, 18-19, therefore the rejection of claims 4-6 are applied accordingly.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duque, et al., US-PATENT NO.8924993B1 [hereafter Duque] in view of Das, et al., US-PGPUB NO.20210035141A1 [hereafter Das] and Wu, et al., US-PGPUB NO.20200202194A1 [hereafter Wu].

With regards to claim 7, Duque + Das teaches 
“The method of Claim 1“
Duque + Das does not explicitly detail “wherein the output layer comprises a sigmoid output layer of the deep-learning model”.
However Wu teaches “wherein the output layer comprises a sigmoid output layer of the deep-learning model (Wu, 

    PNG
    media_image7.png
    93
    403
    media_image7.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Duque + Das and Watson before him or her, to modify the viewing content based user classification system & method of Duque + Das to include Sigmoid function as shown in Wu.   
The motivation for doing so would have been for providing response to reasoning about users (Wu, Abstract). 


Claims 14, 20 are substantially similar to claims 7. The arguments as given above for claims 7 are applied, mutatis mutandis, to claims 14-20, therefore the rejection of claims 7 are applied accordingly.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128